Exhibit 10.2

 

EXECUTION VERSION

 

SECOND AMENDMENT TO SHELF NOTE PURCHASE AGREEMENT

 

This Second Amendment, dated as of September 28, 2015 (this “Second Amendment”),
to the Shelf Agreement (as defined below) is between New Jersey Resources
Corporation, a New Jersey corporation (the “Company”), on one hand, and
Prudential Investment Management, Inc. (“Prudential”) and each of the other
institutions which is a signatory to this Second Amendment as a Noteholder
(collectively, the “Noteholders”), on the other hand.

 

RECITALS:

 

A. The Company and Prudential have heretofore entered into that certain Shelf
Note Purchase Agreement, dated as of June 30, 2011 (as amended by the First
Amendment to Shelf Note Purchase Agreement, dated as of July 25, 2014, the
“Shelf Agreement”). The Company has heretofore issued the $20,000,000 3.25%
Senior Series A Notes due September 17, 2022 and the $100,000,000 3.48% Senior
Series B Notes due November 7, 2024 pursuant to the Shelf Agreement.

 

B. The Company, Prudential and the Noteholders now desire to amend the Shelf
Agreement in the respects, but only in the respects, hereinafter set forth.

 

C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Shelf Agreement unless herein defined or the context shall
otherwise require.

 

D. All requirements of law have been fully complied with and all other acts and
things necessary to make this Second Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

 

NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Second Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company, Prudential and the
Noteholders do hereby agree as follows:

 

SECTION 1. Amendments.

 

1.1. Section 10.3(c) of the Shelf Agreement shall be and is hereby amended and
restated in its entirety to read as follows:

 

(c) Liens (other than any Lien imposed by Section 430 of the Code or Section
4068 of ERISA or any successor thereto) incurred or deposits made in the
ordinary course of business (1) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, (2) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts, and other similar obligations, in each case not incurred or
made in connection with the

 



borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property, or (3) in connection with required margin
collateral account deposits made in the ordinary course in connection with
Hedging Contracts permitted by this Agreement;

 

1.2. Schedule B to the Shelf Agreement shall be and is hereby amended by
amending and restating the following definitions contained therein in their
entireties to read as follows:

 

“Debt” as to any Person at any time, shall mean, without duplication, any and
all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money, (b) amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility, (c) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate or currency exchange rate management
device, (d) any other transaction (including forward sale or purchase
agreements, Capital Leases, Synthetic Leases and conditional sales agreements)
having the commercial effect of a borrowing of money entered into by such Person
to finance its operations or capital requirements (but not including trade
payables and accrued expenses incurred in the ordinary course of business which
are not represented by a promissory note or other evidence of indebtedness and
which are not more than 30 days past due), (e) the net indebtedness, obligations
and liabilities of such Person under any Hedging Contract to the extent
constituting “indebtedness,” as determined in accordance with GAAP, adjusted
downward dollar for dollar for any related margin collateral account balances
maintained by such Person, (f) any Guaranty of any Hedging Contract described in
the immediately preceding clause (e), (g) any Guaranty of Debt for borrowed
money, (h) any Hybrid Security described in clause (a) of the definition of
Hybrid Security or (i) the mandatory repayment obligation of the issuer of any
Hybrid Security described in clause (b) of the definition of Hybrid Security.

 

“Priority Debt” shall mean (without duplication) the sum of (a) unsecured Debt
of Restricted Subsidiaries and indebtedness, obligations and liabilities of
Restricted Subsidiaries constituting Debt pursuant to clause (e) of the
definition of Debt in this Agreement other than (1) Debt owed to the Company or
a Wholly-Owned Restricted Subsidiary, (2) Debt outstanding at the time such
Person became a Subsidiary provided that such Debt shall not have been incurred
in contemplation of such Person becoming a Subsidiary and (3) unsecured Debt of
a Guarantor under (i) the Guaranty Agreement and (ii) other Guaranties of Debt
of the Company permitted to exist pursuant to Section 10.1 and (b) Debt of the
Company secured by a Lien and Debt of any of its Restricted Subsidiaries secured
by a Lien, in each case, other than Liens permitted by paragraphs (a) through
(k) of Section 10.3.

 

SECTION 2. Representations and Warranties of the Company.

 

2.1. To induce Prudential and the Noteholders to execute and deliver this Second
Amendment (which representations shall survive the execution and delivery of
this Second Amendment), the Company represents and warrants to Prudential and
the Noteholders that:

2



(a) this Second Amendment has been duly authorized, executed and delivered by it
and this Second Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company and each Guarantor enforceable against the
Company and each Guarantor in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws or equitable principles relating to or limiting creditors’ rights
generally;

 

(b) the Shelf Agreement, as amended by this Second Amendment, constitutes the
legal, valid and binding obligations, contracts and agreements of the Company
enforceable against it in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;

 

(c) the execution, delivery and performance by the Company and each Guarantor of
this Second Amendment (i) has been duly authorized by all requisite corporate
action and, if required, shareholder action, (ii) does not require the consent
or approval of any governmental or regulatory body or agency, and (iii) will not
(A) violate (1) any provision of law, statute, rule or regulation or its
certificate of incorporation or bylaws, (2) any order of any court or any rule,
regulation or order of any other agency or government binding upon it, or (3)
any provision of any material indenture, agreement or other instrument to which
it is a party or by which its properties or assets are or may be bound,
including, without limitation, the Bank Credit Agreement, or (B) result in a
breach or constitute (alone or with due notice or lapse of time or both) a
default under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 2.1(c);

 

(d) as of the date hereof and after giving effect to this Second Amendment, no
Default or Event of Default has occurred which is continuing; and

 

(e) all the representations and warranties contained in Section 5 of the Shelf
Agreement are true and correct in all material respects with the same force and
effect as if made by the Company on and as of the date hereof.

 

SECTION 3. Conditions to Effectiveness of This SECOND Amendment.

 

3.1. This Second Amendment shall not become effective until, and shall become
effective when, each and every one of the following conditions shall have been
satisfied:

 

(a) executed counterparts of this Second Amendment, duly executed by the
Company, each Guarantor, Prudential and the Required Holders, shall have been
delivered to the Noteholders; and

 

(b) the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof.

 

Upon satisfaction of all of the foregoing, this Second Amendment shall become
effective.

3



SECTION 4. REAFFIRMATION.

 

4.1. Each Guarantor hereby consents to the terms and conditions of this Second
Amendment and hereby ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under the Guaranty Agreement, including,
without limitation, with respect to the Shelf Agreement, as amended by this
Second Amendment.

 

SECTION 5. Payment of Noteholders’ Counsel Fees and Expenses.

 

5.1. The Company hereby confirms its obligations under the Shelf Agreement,
whether or not the transactions hereby contemplated are consummated, to pay,
promptly after request by Prudential, all reasonable out-of-pocket costs and
expenses, including attorneys’ fees and expenses, incurred by Prudential or the
Noteholders in connection with this Second Amendment or the transactions
contemplated hereby, in enforcing any rights under Second Amendment, or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this letter or the transactions contemplated
hereby. The obligations of the Company under this Section 5 shall survive
transfer by any holder of any Note and payment of any Note.

 

SECTION 6. Miscellaneous.

 

6.1. This Second Amendment shall be construed in connection with and as part of
the Shelf Agreement, and except as modified and expressly amended by this Second
Amendment, all terms, conditions and covenants contained in the Shelf Agreement
and the Notes are hereby ratified and shall be and remain in full force and
effect. The Company acknowledges and agrees that neither Prudential nor any
Noteholder is under any duty or obligation of any kind or nature whatsoever to
grant the Company any additional amendments, waivers or consents of any type,
whether or not under similar circumstances, and no course of dealing or course
of performance shall be deemed to have occurred as a result of this Second
Amendment.

 

6.2. Any and all notices, requests, certificates and other instruments executed
and delivered after the execution and delivery of this Second Amendment may
refer to the Shelf Agreement without making specific reference to this Second
Amendment but nevertheless all such references shall include this Second
Amendment unless the context otherwise requires.

 

6.3. The descriptive headings of the various Sections or parts of this Second
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

 

6.4. This Second Amendment shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

6.5. The execution hereof by you shall constitute a contract between us for the
uses and purposes hereinabove set forth, and this Second Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement. Delivery of an executed
counterpart of a signature page to this letter by facsimile or

4



electronic transmission shall be effective as delivery of a manually executed
counterpart of this letter.

 

[Signature Pages Follow]

5



  NEW JERSEY RESOURCES CORPORATION       By: /s/ James Kent   Name: James Kent  
Title: Treasurer         NJR RETAIL HOLDINGS CORPORATION       By: /s/ James
Kent   Name: James Kent   Title: Treasurer         NJR HOME SERVICES COMPANY    
  By: /s/ James Kent   Name: James Kent   Title: Treasurer         NJR PLUMBING
SERVICES, INC.       By: /s/ James Kent   Name: James Kent   Title: Treasurer  
      NJR SERVICE CORPORATION       By: /s/ James Kent   Name: James Kent  
Title: Treasurer         NJR ENERGY SERVICES COMPANY       By: /s/ James Kent  
Name: James Kent   Title: Treasurer

 



  NJR ENERGY INVESTMENTS CORPORATION       By: /s/ James Kent   Name: James Kent
  Title: Treasurer         NJR CLEAN ENERGY VENTURES CORPORATION       By: /s/
James Kent   Name: James Kent   Title: Treasurer         COMMERCIAL REALTY AND
RESOURCES CORP.       By: /s/ James Kent   Name: James Kent   Title: Treasurer  
      NJR INVESTMENT COMPANY       By: /s/ James Kent   Name: James Kent  
Title: Treasurer         NJR MIDSTREAM HOLDINGS CORPORATION       By: /s/ James
Kent   Name: James Kent   Title: Treasurer         NJR ENERGY CORPORATION      
By: /s/ James Kent   Name:  James Kent   Title: Treasurer

2



  NJR STORAGE HOLDINGS COMPANY       By: /s/ James Kent   Name:  James Kent  
Title: Treasurer         TWO DOT WIND FARM, LLC       By: NJR Clean Energy
Ventures Corporation II, its Sole Member         By: /s/ James Kent   Name: 
James Kent   Title: Treasurer         NJR CLEAN ENERGY VENTURES II CORPORATION  
    By: /s/ James Kent   Name:  James Kent   Title: Treasurer         CARROLL
AREA WIND FARM, LLC       By: NJR Clean Energy Ventures II Corporation, its Sole
Member         By: /s/ James Kent   Name:  James Kent   Title: Treasurer        
ALEXANDER WIND FARM, LLC       By: NJR Clean Energy Ventures II Corporation, its
Sole Member         By: /s/ James Kent   Name:  James Kent   Title: Treasurer

3



  RINGER HILL WIND, LLC       By: /s/ James Kent   Name:  James Kent   Title:
Treasurer

4



ACCEPTED AND AGREED TO:       PRUDENTIAL INVESTMENT MANAGEMENT, INC.     By: /s/
Brian Lemons     Vice President         NOTEHOLDERS:       THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA     By: /s/ Brian Lemons     Vice President        
PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY     By: Prudential Investment
Management, Inc., as investment manager       By: /s/ Brian Lemons     Vice
President         THE GIBRALTAR LIFE INSURANCE CO., LTD.     By: Prudential
Investment Management Japan Co., Ltd., as Investment Manager     By: Prudential
Investment Management, Inc., as Sub-Adviser       By: /s/ Brian Lemons     Vice
President  

5



ZURICH AMERICAN INSURANCE COMPANY       By: Prudential Private Placement
Investors, L.P. (as Investment Advisor)       By: Prudential Private Placement
Investors, Inc. (as its General Partner)     By: /s/ Brian Lemons     Vice
President         MTL INSURANCE COMPANY       By: Prudential Private Placement
Investors, L.P. (as Investment Advisor)     By: Prudential Private Placement
Investors, Inc. (as its General Partner)     By: /s/ Brian Lemons     Vice
President         PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY       By: /s/ Brian
Lemons     Assistant Vice President  

6



THE LINCOLN NATIONAL LIFE INSURANCE COMPANY     By: Prudential Private Placement
Investors, L.P. (as Investment Advisor)     By: Prudential Private Placement
Investors, Inc. (as its General Partner)     By: /s/ Brian Lemons     Vice
President         FARMERS INSURANCE EXCHANGE     By: Prudential Private
Placement Investors, L.P. (as Investment Advisor)       By: Prudential Private
Placement Investors, Inc. (as its General Partner)       By: /s/ Brian Lemons  
  Vice President         MID CENTURY INSURANCE COMPANY     By: Prudential
Private Placement Investors, L.P. (as Investment Advisor)       By: Prudential
Private Placement Investors, Inc. (as its General Partner)       By: /s/ Brian
Lemons     Vice President  

7



PRIVATE PLACEMENT TRUST INVESTORS, LLC     By: Prudential Private Placement
Investors, L.P., as Managing Member       By: Prudential Private Placement
Investors, Inc., as its General Partner       By: /s/ Brian Lemons     Vice
President         THE INDEPENDENT ORDER OF FORESTERS     By: Prudential Private
Placement Investors, L.P. (as Investment Advisor)       By: Prudential Private
Placement Investors, Inc. (as its General Partner)       By: /s/ Brian Lemons  
  Vice President         farmers new world life insurance company     By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)       By:
Prudential Private Placement Investors, Inc. (as its General Partner)       By:
/s/ Brian Lemons     Vice President  

8